Order filed May 10, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00308-CV
                                     ____________

                            HELEN MAYFIELD, Appellant

                                             V.

  THE EAGLE NEWSPAPER, HOLLY HUFFMAN, MATTHEW WATKINS &
   JOHN P. BARNWELL, CEO OF THE EVENING POST PUBLISHING CO.,
                JOINTLY AND SEVERALLY, Appellees



                         On Appeal from the 129th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2011-26254


                                         ORDER
       On March 27, 2012, appellant filed a notice of appeal from the order sustaining the
contest to her affidavit of indigence signed on or about March 19, 2012. Appellant
previously filed a notice of appeal from the trial court’s judgment signed on or about
December 12, 2011, and an appeal is pending under our case number 14-12-00034-CV.
Appellant seeks to proceed without the advance payment of costs in her appeal. See Tex.
R. App. P. 20.1.

       An appellant is entitled to challenge the denial of indigent status for her appeal, and
the court of appeals may order the record necessary for a review of the trial court’s ruling
without the advance payment of costs. See In re Arroyo, 988 S.W.2d 737, 738-39 (Tex.
1998). Accordingly, we issue the following order:
       We order the Harris County District Clerk to file a partial clerk’s record with the
clerk of this court on or before June 8, 2012. See Tex. R. App. P. 34.5(c)(1). The partial
clerk’s record shall contain (1) the judgment being appealed; (2) any motion for new trial,
other post-judgment motion, or request for findings of fact and conclusions of law; and (3)
the notice of appeal; (4) appellant’s affidavit of indigency; (5) the contest(s) to the affidavit
of indigence, if any; (6) the trial court’s order ruling on any contest; (7) any other
documents pertaining to the claim of indigence and the contest(s) thereto.

       We further order Cynthia Berry, the official court reporter for the 129th District
Court to file a partial reporter’s record from the hearing on the contest(s) to appellant’s
affidavit of indigence on or before June 8, 2012. See Tex. R. App. P. 34.6. If no record
was reported, the court reporter shall advise this court within the time period for filing the
partial record.



                                            PER CURIAM




                                               2